Case 1:17-cr-00782-AT Document 79 Filed 05/03/19 Page

  

AO 245B (Rev. 02/18) Judgment in a Criminal Case (form modified within District on February 22, 2019)
Sheet 1

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT |] poc#: |

Southern District of New York

 

 

 

 

 

    

 

)
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Vv. )
Jamie Frierson Case Number: 17 Cr. 782

) USM Number: 91196-054
)
) Sylvie Levine
) Defendant’s Attorney

THE DEFENDANT:

C1 pleaded guilty to count(s)

C pleaded nolo contendere to count(s)

which was accepted by the court.

(MZ was found guiltyoncount(s) 2, 3, 5, 6, 7

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
wEcciae (eee ea
18 U.S.C. 2113(a) Attempted Bank Robbery 8/18/2017 3

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

CJ The defendant has been found not guilty on count(s)

Mi Count(s) 1,4, 8 OO is Mi are dismissed on the motion of the United States.

 

___ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

4/29/2019
Date of Imposition of Judgment

 

re of Fidge

_Analisa Torres, United States District Judge
Name and Title of Judge

—_sklia
{ f¢

 

Date
Case 1:17-cr-00782-AT Document 79 Filed 05/03/19 Page 2 of 5

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1A

Judgment—Page _ 2 of 5

DEFENDANT: Jamie Frierson
CASE NUMBER: 17 Cr. 782

ADDITIONAL COUNTS OF CONVICTION

Title & Section . Nature of Offense 7 . 7 ; Offense Ended . Count
18U.S.C. 21132) = AitemptedBankRobbery = “a a ( s—“‘é<;éOIOO CC

 

18 U.S.C. 2113(a) Bank Robbery 8/29/2017

 

 
Case 1:17-cr-00782-AT Document 79 Filed 05/03/19 Page 3 of 5

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page __ 3 of
DEFENDANT: Jamie Frierson

CASE NUMBER: 17 Cr. 782

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served.

[1 The court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

LC at Oam OO pm on

 

L] as notified by the United States Marshal.

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C1 before 2 p.m. on

 

Li as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:17-cr-00782-AT Document 79 Filed 05/03/19 Page 4 of 5

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page 4 of 5

 

DEFENDANT: Jamie Frierson
CASE NUMBER: 17 Cr. 782

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 500.00 $ $ $ 12,723.00
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
“| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Pri

    

   

           
 
 

Chase Bank 2219 Broadway $2,173.00

 

Chase Bank 1860 Broadway $1,000.00

 

 

TOTALS $ 0.00 $ 12,723.00 ©

CL] Restitution amount ordered pursuant to plea agreement S$

L) The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[] the interest requirement is waived for the LC] fine [ restitution.

[] the interest requirement forthe [] fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 
Case 1:17-cr-00782-AT Document 79 Filed 05/03/19 Page 5of5

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6B --- Schedule of Payments

Judgment—Page __

DEFENDANT: Jamie Frierson
CASE NUMBER: 17 Cr. 782

ADDITIONAL FORFEITED PROPERTY

As ordered in the "Preliminary Order of Forfeiture as to Specific Property/Money Judgment"

 
